Citation Nr: 1825830	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-38 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a neck condition, now claimed as a ruptured cervical disc, and, if so whether service connection is warranted.

2. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss, and, if so whether service connection is warranted.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for bilateral hearing loss, and a neck condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a final decision dated January 1962, the RO denied the Veteran's claim of entitlement to service connection for a neck condition.

2. In a final decision dated June 2007, the RO denied reopening the Veteran's claim for entitlement to service connection for a neck condition. 

3. Evidence added to the record since the final June 2007 decision is not cumulative or redundant of the evidence of the record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a neck condition.

4. In a final decision dated June 2007, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss. 

5. Evidence added to the record since the final June 2007 decision is not cumulative or redundant of the evidence of the record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

6. The evidence is at least evenly balanced as to whether tinnitus was incurred in service.

7. The Veteran's pre-existing sinusitis was aggravated during active military service.


CONCLUSIONS OF LAW

1. New and material evidence has been received since the issuance of a final January 1962 decision; the criteria for reopening the claim for service connection for a neck condition are met. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. New and material evidence has been received since the issuance of a final June 2007 decision; the criteria for reopening the claim for service connection for bilateral hearing loss are met. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4. The criteria for service connection for sinusitis have been met. 38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duty to Notify and Assist

As the Board's decision to grant the Veteran's claim of service connection to tinnitus and sinusitis and to reopen claims of entitlement to service connection for a neck condition and bilateral hearing loss are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

II. Reopening a Claim

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed. 38 C.F.R. §§ 20.1100, 20.1103. The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C. §§ 5108, 7104 (2012) to address the question of whether new and material evidence has been received to reopen the claim for service connection. This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis. See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

III. Reopening a Neck Condition

The Board finds new and material evidence sufficient to reopen the Veteran's claim for entitlement to service connection for a neck condition. 

A January 1962 rating decision denied the Veteran's claim for a neck condition because the evidence in the record did not establish that the Veteran had a current disability. The Veteran did not appeal, and new and material evidence was not received within the appellate period; thus the January 1962 rating decision is final. 38 C.F.R. §§ 20.200.

A June 2007 rating decision denied the Veteran's claim to reopen his claim for a neck condition because there was no new and material evidence. The Veteran did not appeal, and new and material evidence was not received within the appellate period; thus the June 2007 rating decision is final. 

Since June 2007, new evidence has been added to the claims file. New evidence pertinent to this case includes VA treatment records and a medical opinion by the Veteran who is a retired physician.  

VA treatment records received in May 2013 demonstrates that in 2002 the Veteran was diagnosed with cervical disc disease. The evidence is not redundant of past evidence and therefore new. The VA treatment record is material because it goes to the unestablished fact of whether the Veteran has a current diagnosis of a neck disability. Therefore, the VA treatment record received in May 2013 is new and material evidence.

Further, in November 2017, the Veteran, a medical doctor, provided a medical opinion. The Veteran opined that it was at least as likely as not that his limited neck motion and pain were due to a trauma received while on active duty. The Veteran's medical opinion is not redundant of past evidence and therefore new. The opinion is material because it goes to an unestablished fact of a nexus between service and the Veteran's neck condition. Therefore, the Veteran's November 2017 medical opinion is new and material evidence. 

In making the determination of materiality, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). Since the Veteran has provided new and material evidence, reopening this claim is in order. Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).

IV. Reopening Bilateral Hearing Loss

The Board finds new and material evidence sufficient to reopen the Veteran's claim for entitlement to service connection for bilateral hearing loss. 

A June 2007 rating decision denied the Veteran's claim for a bilateral hearing loss because the evidence in the record did not establish a nexus between the Veteran's service and his bilateral hearing loss. The Veteran did not appeal, and new and material evidence was not received within the appellate period; thus the June 2007 rating decision is final. 38 C.F.R. §§ 20.200.

In November 2017, the Veteran, a retired physician, provided a medical opinion. The Veteran opined that his bilateral hearing loss was more likely than not caused by his service. The Veteran's medical opinion is not redundant of past evidence and therefore new. The opinion is material because it goes to an unestablished fact of a nexus between service and the Veteran's bilateral hearing loss. Therefore, the Veteran's November 2017 medical opinion is new and material evidence. 

In making the determination of materiality, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). Since the Veteran has provided new and material evidence, reopening this claim is in order. Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).


V. Tinnitus

In order to establish direct service connection, three elements must be established. These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, certain chronic diseases, including organic diseases of the nervous system (such as tinnitus), are presumed to have been incurred in-service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101 (3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'"). Pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected. If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required. Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101 (3) or 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013). 

The Veteran contends that he has tinnitus due to noise exposure during service. The Veteran stated that his home while serving in the military was close to an active runway. The Veteran also stated that he had witnessed two sonic booms. The Veteran stated that he began to experience tinnitus shortly after leaving service. 

A review of the service treatment records shows no complaints of tinnitus. The Veteran's separation examination did not indicate any tinnitus. 

In April 2013, the Veteran underwent a VA audiological examination. The Veteran reported recurrent tinnitus in both ears. The Veteran stated he could not remember the circumstance or date of the onset of his tinnitus. The Veteran reported noise exposure of sounds from aircraft without the use of hearing protection. The Veteran denied occupational and recreational noise exposure. The examiner opined that it is less likely than not that tinnitus is a result of military noise exposure. The examiner reasoned that tinnitus due to noise exposure or acoustic trauma is known to have a noticeable onset immediately or soon following the incident. The examiner noted that the Veteran was non-specific with onset and could not make an association.

The Veteran who is a retired physician provided a medical opinion in November 2017. In the opinion the Veteran stated that he lived near a runway and was exposed to loud noises of the aircraft taking off. The Veteran also stated that he was deafened by supersonic jets that flew over him. The Veteran opined that he noticed the onset of his tinnitus shortly after discharge. The Veteran opined that his tinnitus is more likely than not caused by his military service. 

The Board initially concedes that the Veteran was exposed to hazardous noise. Although the Veteran's DD-214 noted the Veteran's MOS as a doctor, it indicates that the Veteran was stationed at an Air Force base. The Board finds the Veteran is credible in his assertion that he was exposed to hazardous noise levels in service. 

The Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's tinnitus began upon leaving service, has been recurrent since then, and still exists. The Board finds that the Veteran's statements regarding the noise exposure in service and experiencing tinnitus symptoms upon leaving service to be competent and credible. The Veteran is competent to testify as to observable symptoms such a ringing in the ears. See Charles v. Principi, 16 Vet. App. 370 (2002) (the United States Court of Appeals for Veterans Claims has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.). The Board finds the Veteran's statements to be sufficient proof of this in-service injury and recurrent symptoms. The Veteran's lay statements are found to be credible and are confirmed by the circumstances of his service. See 38 U.S.C. § 1154(a) (2017).

Therefore, based on a careful review of the entire record, the Board finds that the evidence is in equipoise as to whether the current tinnitus as likely as not is due to the Veteran's exposure to noise in active service and as to whether the tinnitus began during active service. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is granted.

VI. Sinusitis

As noted above, in order to establish direct service connection, three elements must be established. These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

"[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder." See Wagner v. Principi, 370 F.3d 1096 (Fed. Cir. 2004); see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306. In such claims, the claimant has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation. See Wagner, supra; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C. § 1153; 38 C.F.R. § 3.306. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C. § 1153; 38 C.F.R. § 3.306 (b).

The Veteran contends that his sinusitis was aggravated by service. The Veteran's June 1957 entrance examination noted that the Veteran had a history of frequent headaches associated with sinusitis in 1942 to 1943 with no symptoms since. The entrance examination noted that the Veteran had a normal sinus x-ray and that no treatment was required. In January 1958 the Veteran was diagnosed with an upper repertory infection.  The Veteran's service treatment records indicate that in April 1959 the Veteran was diagnosed with acute sinusitis with an undetermined organism. The Veteran's separation examination noted that the Veteran had sinusitis acute and chronic with hospitalizations in 1959. The separation examination stated that the chronic condition existed at the time of the separation examination, with abnormal x-rays. 

The Veteran underwent a VA examination in April 2013. The examiner opined that the Veteran's sinusitis was less likely than not incurred in or caused by the claimed in-service, injury, event, or illness. The examiner reasoned that the Veteran had documented evidence of a longstanding childhood history of chronic sinus infections, ear infections, and multiple hospitalizations for the same during childhood and teen years that was conceded to on his enlistment medical history form. The examiner further noted that the Veteran reported a significant longstanding history of seasonal allergies as a child that continued to be a problem while he was in the military. The examiner noted that there is no medical evidence to support that the times the Veteran was treated for sinus infections and ear infections during his active duty service caused aggravation of his pre-existing chronic condition beyond its natural progression. The examiner reasoned that medical literature suggests that with such chronic conditions avoidance of specific allergens will decrease the frequency of exacerbations, however when the allergen is environmental such as pollens and dust this may difficult to do. This condition tends to be life-long chronic issue with exacerbations several times a year during the seasons when the aggravation agent is in the environment. The examiner noted that unless specific allergy desensitizing treatments are done the patient will continue to have exacerbations during these times of the year; also if the patient has an upper respiratory infection. The examiner opined that the Veteran's current issue with chronic sinusitis was less likely as not caused by or a result of the sinus infections and URI that he was treated for during military service. The examiner noted there is no objective evidence that his condition today is more severe than it would have been by the natural progression of this type of chronic condition. The examiner noted there was no evidence of exacerbation on the day of the examination.  

In May 2014, the Veteran, a retired physician, stated that his chronic sinusitis was linked to severe acute and subacute sinusitis which required more than three weeks of bed and home confinement as well as consultation and treatment by a civilian otolaryngologist. He further stated that the VA opinion that his ENT disease which he was treated for during service did not cause his current ENT disease was not correct.

The Board notes that the Veteran is a retired medical doctor. The Board, therefore, finds that Veteran's opinion to be competent. However, the Board provides limited probative weight to the Veteran's medical opinion. See generally Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider bias, self-interest, consistency with other evidence of record, and desire for monetary gain).

In November 2017, the Veteran's representative argued that the Veteran's sinus condition was aggravated during service and became worse due to exposure to environmental allergens, noting that the service treatment records indicated the physicians treating the Veteran were unable to identify the organisms that were responsible for exasperating the Veteran' condition. 

The Board finds that the evidence of the record demonstrates that the Veteran's sinusitis underwent increase in severity while in-service. The Veteran's entrance examination noted that the Veteran had headaches associated with sinusitis between 1942 and 1943. The entrance examination's x-ray of the Veteran's sinuses was normal and no treatment was required. Through service the Veteran suffered from sinus issues. The Veteran's separation examination noted both chronic and acute sinusitis with an abnormal x-ray of his sinuses. The Board notes the April 2013 VA examiner's opinion that the Veteran's sinuses had not been aggravated beyond their normal progression. Part of the examiner's reasoning was that the Veteran had a long standing issue with his sinuses noted on his entrance examination. However, the entrances examination only noted that the Veteran had headaches associated with sinusitis for one year fifteen years prior to entrance into service. Therefore, providing the Veteran the benefit of the doubt, the Board finds that there was an increase in severity between entrance in service and separation of service. 

The Board further concludes that the evidence of record is insufficient to rebut the presumption of aggravation. Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. See 38 C.F.R. § 3.306 (b); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). The April 2013 examiner opined that it was less likely than not aggravated by service, which does not meet the clear and unmistakable standard. None of the evidence of record meets this high evidentiary standard. As such, the presumption of aggravation has not been rebutted, and service connection for sinusitis based on aggravation is warranted. In resolving all reasonable doubt in the Veteran's favor, service connection based on aggravation for sinusitis is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a neck condition is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.

Service connection for tinnitus is granted. 

Service connection for sinusitis is granted.


REMAND

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

I. Neck Condition

The Veteran contends that he injured his neck when he dove into a pool in service.

The Veteran's VA treatment records indicate that the Veteran had cervical disc disease in 2002. The Veteran, who is a retired physician, opined that that it was at least as likely as not that his limited neck motion and pain were due to a trauma received while on active duty.  

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim. 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (2017). Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). The threshold for finding a link between current disability and service so as to require medical examination is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In the present case, there is evidence of a diagnosis of a neck condition and a medical opinion that relates the Veteran's neck condition to service. Given the low bar McLendon, and providing the Veteran the benefit of the doubt, the Veteran should be afforded a VA examination for a medical opinion.

II. Hearing Loss

In November 2017, the Veteran submitted evidence in the form of a competent medical opinion he provided. The Veteran opined that his hearing loss was more likely than not caused by service.

The Veteran underwent a VA examination in April 2013. The examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of an event in military service. The examiner reasoned that the Veteran left service with normal hearing loss and that there was no significant threshold shift between entrance and exit examinations. The examiner further reasoned that in 2006 the Institute of Medicine of the National Academy of Sciences concluded that there was no sufficient scientific basis for the existence of delayed-onset hearing loss. 

In November 2017, the Veteran's representative cited to Dr. Kujawa's 2009 study "Adding Insult to Injury: Cochlear Nerve Degeneration After Temporary Noise-Induced Hearing Loss." According to the Veteran's representative that study found that hearing damage resulted in degeneration years later may occur, despite normal hearing loss exposure. 

In light of the Veteran's medical opinion that his hearing loss is related to service and the medical literature evidence provided by the Veteran's representative, an addendum opinion is required for a VA examiner to address the new evidence provided.

The Board notes that the Veteran stated in November 2017 that he was currently treated by a private audiologist. Upon remand the AOJ should attempt to obtain the Veteran's current private treatment records from his audiologist. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any updated VA treatment records.

2. Ask the Veteran to identify all private records related to his hearing loss. Then undertake appropriate development to obtain the private treatment records if available.

3. Schedule the Veteran for a VA neck examination with an appropriate examiner to determine the nature and etiology of the cervical disc disease. Provide the examiner with the claims file, including a copy of this REMAND. The examiner should review the claims file and this Remand. The examiner is requested to:

(a) Identify any current neck disability. 

(b). Opine as to whether it is as least as likely as not (a 50 percent probability or greater) that any current neck disability had its onset during military service or is otherwise etiologically related to such service.

The examiner should address the Veteran's November 2017 competent opinion that a neck disability is related to service.

(c). The examiner must provide a complete rationale for the opinions stated. If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4. Obtain an addendum opinion from the examiner who provided the April 2013 audiological examination or if unavailable, an appropriate examiner. Provide the examiner with the claims file, including a copy of this REMAND. The examiner should review the claims file and this Remand. The examiner should provide a clarifying opinion:

(a). As to whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss had its onset during military service, is otherwise etiologically related to such service, or manifested itself within one year of service.

The examiner should address the Veteran's November 2017 competent opinion that his bilateral hearing loss is related to service. The examiner should address the medical journal article "Adding Insult to Injury: Cochlear Nerve Degeneration After Temporary Noise-Induced Hearing Loss" cited by the Veteran's representative in November 2017.

(b). The examiner must provide a complete rationale for the opinions stated. If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


